Citation Nr: 0617698	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased rating for status post cervical 
spine (C5-6) decompression and fusion, currently rated 40 
percent disabling.

Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right upper extremity.

Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left upper extremity.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 
1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased disability evaluation 
for cervical syndrome with radiculopathy.  

In December 2003, the Board remanded the matter to the RO for 
the purpose of additional development, and it is now again 
before the Board.  

By rating decision in July 2005 the RO increased the 
evaluation assigned for status post C5-6 decompression and 
fusion, formerly cervical syndrome with radiculopathy, from 
20 percent to 40 percent effective August 23, 2001, the date 
of the claim.  The RO also assigned separate evaluations of 
10 percent each for radiculopathy of the right and left upper 
extremities, effective August 23, 2001.  The Board construes 
the appeal for an increased rating to include the separate 
ratings assigned for the upper extremities during the course 
of the appeal.


FINDINGS OF FACT

1.  There is no evidence that the veteran's status post 
cervical spine (C5-6) decompression and fusion resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or ankylosis of the 
spine, or more than severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

2.  The veteran's status post cervical spine (C5-6) 
decompression and fusion results in mild, but no more than 
mild, incomplete paralysis of each upper extremity.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for status post cervical spine (C5-6) decompression 
and fusion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293 (2002), 5293 (2003), 5243 
(2005).

2.  The criteria for a 20 percent, but no more than 20 
percent, rating for radiculopathy of the left upper extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8513 (2005).

3.  The criteria for a 20 percent, but no more than 20 
percent, rating for radiculopathy of the right upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

By letters dated in November 2001 and January 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence requested.  He was advised of the types of evidence 
needed to substantiate his claim.  He was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO further requested that 
he send any additional evidence he had that might be 
pertinent to the claim.  Although the November 2001 letter 
did not contain all the elements of VCAA notice, when taken 
in conjunction with the January 2004 letter, the letters 
adequately provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

The April 2002 and July 2005 rating decisions, November 2002 
statement of the case (SOC), and supplemental statements of 
the case (SSOC's) dated in January 2003 (issued in February 
2003) and July 2005 (issued in September 2005) collectively 
notified the veteran of the relevant laws and regulations and 
also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.

The Board notes that the November 2001 notice of VCAA 
predated the initial adjudication of the claim.  Any 
deficiencies in that notice were corrected by the January 
2004 VCAA letter which postdated the initial adjudication.  
However, following the January 2004 notice, the July 2005 
SSOC constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication has not been affected.  Mayfield 
v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  With regard to the 
spinal decompression and fusion, since the veteran's claim 
for an increased rating was granted, in part, effective to 
the date of the claim, and the Board concludes below that the 
preponderance of the evidence is against any additional 
increase, there is no prejudice to the veteran and no 
additional notice is required.  With regard to the separate 
ratings assigned for radiculopathy, the increase was granted 
effective the date of claim and the increase allowed in this 
decision is based on a technical matter; the Board concludes 
again that there is no prejudice to the veteran by the 
failure to notify concerning effective dates.

In addition to the duty to notify, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, VA has 
made efforts to develop the record.  VA medical records have 
been obtained, and VA examinations were accomplished in 2001 
and 2004.  Medical records from Dr. J.L. Walker are also 
associated with the record.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claim on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for cervical syndrome with 
radiculopathy in an August 1992 rating determination.  A 20 
percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, and that rating remained in effect 
until August 2001 when the current ratings for status post 
C5-6 and fusion, and radiculopathy of the right and left 
upper extremities became effective.

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)). These changes 
became effective on September 23, 2002.  See also 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 provided a maximum 30 percent rating for severe 
limitation of motion of the cervical spine and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 provided a maximum 40 percent 
rating for unfavorable ankylosis of the cervical spine.  As 
the veteran's cervical spine disorder is already rated at 40 
percent, a higher rating is not available under these 
Diagnostic Codes.  Moreover, because these are the maximum 
ratings under these Diagnostic Codes based on limitation of 
motion, no higher rating is available even with consideration 
of any additional functional impairment pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R Part 4, Diagnostic Code 5293 (prior to 
September 23, 2002), according to the applicable criteria, a 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  

There is no evidence that the veteran's disability of the 
cervical spine causes persistent symptoms compatible with 
sciatic neuropathy or neuropathy of other nerves.  VA medical 
examination reports, clinical notes, and a private 
physician's notes document numerous neurological assessments.  
While these report the veteran's subjective complaints of 
radicular pain and difficulty using his hands, there is a 
noted absence of significant objective neurological findings 
supportive of a higher rating, such as muscle spasm, muscle 
atrophy or absent reflexes.  In his note of February 2001 Dr. 
Walker noted hypoactive reflexes in the upper extremities but 
did not report absent reflexes.  On VA examination in January 
2002 reflexes were intact, and there was no muscle weakness.  
On VA examination in February 2004, although complaints of 
incoordination and weakness when working were noted,  motor 
strength, grip strength, sensation and reflexes were normal, 
and there was no muscle atrophy.  The neurological findings 
do not show persistent abnormal findings of a significance or 
severity as to reflect pronounced intervertebral disc 
syndrome; a rating higher than 40 percent, is not warranted 
under the criteria of Diagnostic Code 5293 in effect prior to 
September 2002 for any time during this claim and appeal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 
Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
. . .
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With regard to Diagnostic Code 5243, effective since 
September 2003, no higher rating is possible under the 
General Rating Formula for Disease and Injuries of the Spine 
because the veteran has not been shown to have ankylosis of 
the entire spine or of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran has always demonstrated motion of the 
cervical spine.  

A private physician, in both February 2000 and February 2001 
clinical notes, stated that the veteran's neck was a little 
stiff, but with fair motion.  Measurements taken during the 
January 2002 VA examination revealed range of motion of the 
veteran's cervical spine as flexion of 20 degrees, extension 
of 30 degrees, rotation of 60 degrees to the right and 70 
degrees to the left.  An April 2003 VA clinical note states 
that the veteran had adequate neck movement.  Measurements 
taken during the February 2004 VA examination revealed range 
of motion of the veteran's cervical spine as flexion of less 
than 5 degrees, extension of 15 degrees, lateral flexion of 
15 degrees to the right and left, rotation right to 30 
degrees and rotation left to 40 degrees.  Given this evidence 
and the absence of any diagnosis of ankylosis, a rating 
higher than 40 percent under Diagnostic Code 5243 would not 
be appropriate.  

With regard to Diagnostic Codes 5293, as effective between 
September 2002 and September 2003, or Diagnostic Code 5243 
which has been effective since September 2003,  application 
of the criteria for rating intervertebral disc syndrome based 
on incapacitating episodes yields no higher rating because 
the record is absent for documentation of any incapacitating 
episodes.  The veteran has not claimed that he was ever 
prescribed bed rest by a physician for his disability on 
appeal and there is no evidence of record that this has ever 
occurred.

The Board also has considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
record contains reports that pain and incoordination do have 
some effect on the veteran's function, such findings do not 
provide for a higher disability rating in this case.  The 
DeLuca factors go to additional loss of function caused by 
limitation of motion due to pain and incoordination.  A 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine requires not further limitation of 
motion, but ankylosis, which is by definition the absence of 
motion.  Diagnostic Code 5290, effective prior to September 
2003, also provides no rating in excess of 40 percent for 
limitation of motion of the cervical spine, absent ankylosis.  
As discussed above, the veteran does not suffer from 
ankylosis.  Therefore, he is already receiving the highest 
rating for limitation of motion of the cervical spine and 
application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not allow 
for a disability rating higher than 40 percent.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

In July 2005, the RO assigned separate 10 percent disability 
evaluations for radiculopathy of the left and right upper 
extremities under Diagnostic Code 8515, for incomplete 
paralysis of the median nerve, affecting function of the 
hand.  This Diagnostic Code provides for a 10 percent rating 
for mild incomplete paralysis, a 20 percent rating for 
moderate incomplete paralysis, and a 30 percent rating for 
severe incomplete paralysis.

A February 2001 private physician's clinical notes report 
that the veteran had had muscle spasm, radicular pain in the 
shoulder, and decreased use of his arms and hands, and that 
his hands went to sleep.  Physical examination revealed a 
little decreased grip strength and use of his shoulders and 
hypoactive reflexes.  An April 2001 VA clinical note also 
reports that the veteran complained of numbness, weakness and 
electrical pain that shot down both arms as well as severe 
muscle spasm in the neck and radiating down the arms.  
Similar complaints were made on subsequent examinations 
including examination in February 2004.  However, VA clinical 
records in January 2002 and examination in February 2004 
revealed normal neurological findings; muscle strength, 
reflexes and sensation of the upper extremities were all 
intact and normal.  The record shows that objective findings 
consistently indicate normal reflexes and normal strength in 
all extremities and the records are absent for observed 
muscle spasm.

The February 2004 VA medical examiner found the veteran's 
pain and other neurological manifestations to be 
intermittent.  This examiner stated that the veteran's pain 
subsided sufficiently during the day and did not prevent him 
from engaging in his auto shop hobby.  The record is absent 
for objective evidence of any significant radiculopathy.  
There are no visual observations by any examining or treating 
physicians of the veteran's described pain, numbness, or any 
other neurological manifestations of his disability.  Indeed, 
the objective evidence, such as intact sensory function to 
touch, normal reflexes and normal hand strength, supports a 
finding that the veteran suffers from no more than more than 
mild incomplete paralysis of the nerve.  

The RO rated the veteran's upper extremity radiculopathy 
under Diagnostic Code 8515 pertaining to the median nerve.  
However, radiculopathy resulting from spinal origins would be 
more appropriately rated under Diagnostic Code 8513 
pertaining to the the radicular groups.  Under that code, a 
20 percent rating is assigned for mild incomplete paralysis 
of either the major or minor extremity, and the Board 
therefore concludes that a 20 percent rating must be assigned 
for each of the veteran's upper extremities.  However, the 
Board agrees with the RO that no more than mild incomplete 
paralysis is shown and, therefore, ratings of 30 percent for 
moderate incomplete paralysis of the left upper extremity 
(the minor side) and 40 percent for moderate incomplete 
paralysis of the right upper extremity (the major side) are 
not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for status post cervical spine 
decompression and fusion, and that, therefore, the provisions 
of § 5107(b), reasonable doubt, are not applicable.  
Similarly, the preponderance of the evidence is against 
ratings higher than 20 percent for radiculopathy of the  
right and left upper extremities, and there is no reasonable 
doubt to be resolved.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for status post cervical 
spine (C5-6) decompression and fusion is denied.  

Entitlement to a 20 percent rating for radiculopathy of the 
right upper extremity is granted subject to regulations 
governing the payment of monetary awards.

Entitlement to a 20 percent rating for radiculopathy of the 
left upper extremity is granted subject to regulations 
governing the payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


